Marathon Oil Corporation,
                                                                  Marathon Oil EF LLC, and /s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 28, 2014

                                     No. 04-14-00650-CV

Michael A. CERNY and Myra L. Cerny, Individually and as Next Friends of Cameron A. Cerny,
                                       A Child,
                                      Appellants

                                               v.

   MARATHON OIL CORPORATION, Marathon Oil EF LLC, and Plains Exploration &
                        Producing Company,
                             Appellees

                 From the 218th Judicial District Court, Karnes County, Texas
                             Trial Court No. 13-05-00118-CVK
                           Honorable Stella Saxon, Judge Presiding


                                        ORDER
        On August 27, 2014, appellants filed a notice of appeal seeking to appeal the following
orders signed by the trial court on August 14, 2014:

       1) Order Granting Summary Judgment as to Marathon Oil EF LLC;
       2) Order Granting Summary Judgment as to Plains Exploration & Producing Company;
          and
       3) Order Granting Defendants’ Motion to Strike Plaintiffs’ Evidence.

        On October 14, 2014, appellants filed an opposed “Motion to Dismiss for Want of
Jurisdiction or Alternatively, Motion to Abate and Remand.” In the motion, appellants argue
that because Rule 301 provides that only one final judgment shall be rendered in a cause, and
because the trial court signed three separate orders with no “Mother Hubbard” language, there
does not exist a final appealable order and we should therefore dismiss the appeal for want of
jurisdiction. See TEX. R. CIV. P. 301. Alternatively, appellants request that we abate the appeal
pursuant to Rule 27.2 and remand the cause to the trial court. See TEX. R. APP. P. 27.2.

       We disagree that the two orders granting summary judgment cannot be appealed absent
one final judgment. The orders complained of here finally dispose of all parties and causes of
action. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 200 (Tex. 2001). Accordingly, this
court has jurisdiction over the appeal. See H.B. Zachry Co. v. Thibodeaux, 364 S.W.2d 192, 193
(Tex. 1963) (holding that prior interlocutory orders merge into subsequent order disposing of
remaining parties and issues, creating a final and appealable judgment); Starr v. Koppers Co.,
398 S.W.2d 827, 828 (Tex. Civ. App.—San Antonio 1966, writ ref’d n.r.e.); see also Columbia
Rio Grande Reg’l Hosp. v. Stover, 17 S.W.3d 387, 391 (Tex. App.—Corpus Christi 2000, no
pet.) (“Once an order has been entered disposing of all remaining parties and issues, all
the orders merge, creating a final and appealable judgment.”); see also Azbill v. Dallas Cnty.
Child Protective Servs. Unit of the Tex. Dep’t of Human & Regulatory Servs., 860 S.W.2d 133,
137 (Tex. App.—Dallas 1993, no writ) (“[I]t is not necessary that all the dispositive rulings
appear in one document before a judgment can become final.”). Appellants’ motion is therefore
DENIED.




                                                  _________________________________
                                                  Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of October, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court